ACCEPTED
                                                                                                                           12-15-00294-CR
                                                                                                              TWELFTH COURT OF APPEALS
                                                                                                                            TYLER, TEXAS
                                                                                                                     12/28/2015 4:59:29 PM
                                                                                                                                 Pam Estes
                                                                                                                                    CLERK



                                           Cause No. 12-15-00294-CR
                                                                                         FILED IN
                                                                                  12th COURT OF APPEALS
                                                          §     IN THE COURT OF APPEALSTYLER, TEXAS
    IN RE:                                                §                       12/28/2015 4:59:29 PM
      David Mark Davis II                                 §     TWELFTH JUDICIAL REGION  PAM ESTES
                                                          §                                Clerk
                                                          §     TYLER, TEXAS


                     RELATOR’S RENEWED MOTION FOR EMERGENCY RELIEF


TO HONORABLE JUSTICES OF SAID COURT:

           NOW COMES THE RELATOR, David Mark Davis II, who moves the Honorable Court for
emergency relief 1 and to decide his Petition for Mandamus at the earliest possible time pursuant
Tex. C. Crim. Proc. Art 11.11. In support, Mr. Davis would show the following:


                                            Facts and Procedural History


           1.       On September 18, 2015, Relator filed an application for a writ of habeas corpus
           seeking relief from an unconstitutional class C misdemeanor conviction. This habeas case
           was filed in Respondent's Court.

           2.       On November 5, 2015, and without hearing, Respondent entered a final order
           denying Relator’s application for writ of habeas corpus. Respondent, however, failed to
           complete a Certificate of Defendant’s Right to Appeal.

           3.       On November 5, 2015, Relator filed his Notice of Appeal in the trial court and
           this court.

           4.       On November 5, 2015, the Clerk of this Court assigned the above referenced
           appeal cause number 12-15-00273-CR.



1
    Relator is asking this Court to decide this case on the emergency docket or as soon as possible IAW TCCP Art 11.11.
       5.      On November 12, 2015, the Clerk of this Court sent Relator notice that his notice
       of appeal needed to be amended. This amendment was completed on November 13,
       2015.On November 13, 2015, Relator realized that the trial court had failed to complete a
       Certificate of Defendant’s Right to Appeal when it entered the appealable order denying
       Relator’s application for writ of habeas corpus. Relator sent the trial court a written letter
       reminding it of the need to effect this certification. A copy of this reminder was filed in
       this Court as part of the related appeal, cause no. 12-15-00273-CR.

       6.      On November 25, 2015, Relator again contacted, in writing, the trial court to
       remind the court of its need to effect this certification of Relators right to appeal. This
       letter was also made part of the related appeal pending in this Court.

       7.      On December 6, 2015, Relator was required to file this mandamus action which
       seeks relief from the Respondent’s continued refusal to certify Relator’s right to appeal
       the adverse finding in the underlying habeas corpus action.

       8.      On December 13, 2015, Relator filed a motion for emergency relief pursuant
       Article 11.11 of the Texas Code of Criminal Procedure.

       9.      On December 16, 2015, this court issued a request to the Respondent, and all
       interested parties, to supply this Court with any statements it has regarding this
       mandamus action. This Court set December 28, 2015 as the deadline for turning in any
       responses.

       10.     As of close of business on December 28, 2015 no responses or motion for
       additional time have been filed by any party.

       11.     As of close of business on December 28, 2015, the Angelina County Clerk has not
       received the certification of Mr. Davis’ right to appeal for filing.

                                             ARGUMENT


       Ever since November 5, 2015, the Respondent has been faced with the following choices: (1)
certify Mr. Davis right to appeal as the law requires, or (2) refuse to certify Mr. Davis right to appeal.
The Respondent for some reason has elected the latter of the two choices. From the Relator’s
understanding, this choice is not about what the law expects of the Respondent in this case. Mr. Davis
complains that this is retaliation toward Mr. Davis for Davis exercising his right to freedom of speech
and holding Angelina County officials accountable 2. This case could have very easily have been
avoided if the Respondent would simply have certified Mr. Davis right to appeal. This sadly didn’t occur
and now this Court’s time and resources are having to be taken away from other cases so that it can
compel the Respondent to do his job.


         Mr. Davis simply ask this Court to do the just thing and immediately grant the writ of mandamus
Mr. Davis seeks. Article 11.11 of the Texas Code of Criminal Procedure is very clear in how legislature
wants habeas cases to be processed: ASAP.


                                                        PRAYER


           WHEREFORE PREMISES CONSIDERED, Relator again moves the Honorable Court
grant this Motion for Emergency Relief and for all other relief Relator might be justly entitled.


                                                                                 Respectfully submitted,




                                                                        _________________________
                                                                                David Mark Davis II
                                                                                      Relator, Pro Se
                                                                                  11 Glenview Court
                                                                                Lufkin, Texas 75901
                                                                                       (936) 238-850




2
 Removal action initiated by Davis concerning Mr. Ed Jones, See State ex rel. Davis v. Jones.; Mr. Davis’ calling to the carpet
the County Tax Assessor-Collector for her policies which have denied troops in combat the right to vote; Mr. Davis’ very
vocal concern that the Lufkin Police Department has failed to do its job (Lufkin is 3rd highest in major crime in the state); Mr.
Davis’ running off a former Lufkin City Council member who embezzled city funds into his private company.
                                      CERTIFICATE OF SERVICE

I hereby certify that at the time of electronically filing this case, I served the foregoing
pleading by electronic service upon the following:

Respondent:
via email to wsuiter@angelinacounty.net

Real Party in Interest:
via email to ejones@angelinacounty.net




                                                               David Mark Davis II